Exhibit 10.5
Final Version
GREAT WOLF RESORTS, INC.
EMPLOYMENT AGREEMENT
FOR
KIMBERLY SCHAEFER
     This is an Employment Agreement entered into between Great Wolf Resorts,
Inc., a Delaware corporation, or the “Company,” and Kimberly Schaefer, or
“Executive,” the terms and conditions of which are as follows:
§ 1. TERM OF EMPLOYMENT
     1.1. Term. Subject to the terms and conditions set forth in this Employment
Agreement, the Company agrees to employ Executive and Executive agrees to be
employed by the Company for a term of three (3) years, which term shall start on
the closing date of the Company’s initial public offering of its common stock
(the “IPO Closing Date”) and shall end on the third anniversary of such date.
The term of this Employment Agreement shall automatically be extended from time
to time for additional periods of one (1) calendar year from the date on which
it would otherwise expire unless the Executive, on the one hand, or the Company,
on the other, gives notice to the other party at least one-hundred and twenty
(120) days prior to such date that it elects to permit the term of this
Employment Agreement to expire without extension on such date.
     1.2. Term. The term described in § 1.1 plus any extension of such term
shall be referred to in this Employment Agreement as the “Term.”
§ 2. TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE
     2.1. Title. Executive’s title initially shall be Chief Brand Officer.
     2.2. Duties and Responsibilities and Powers. Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by the Company’s Chief Executive
Officer, and Executive shall report exclusively to and shall be accountable
exclusively to the Company’s Chief Executive Officer. Executive shall undertake
to perform all Executive’s duties and responsibilities and exercise all
Executive’s powers in good faith and on a full-time basis during the Company’s
normal work week for senior executives and shall at all times act in the course
of Executive’s employment under this Employment Agreement in the best interest
of the Company.
     2.3. Primary Work Site. Executive’s primary work site for the Term shall be
at the Company’s headquarters in Madison, Wisconsin. However, Executive shall
undertake such travel away from Executive’s primary work site and shall work
from such temporary work sites as necessary or appropriate to fulfill
Executive’s duties and responsibilities and exercise Executive’s powers under
the terms of this Employment Agreement.
     2.4. Outside Activities. Executive shall have the right to continue to
serve on the board of directors of those business, civic and charitable
organizations on which Executive is serving on the date the Company signs this
Employment Agreement as long as doing so has no adverse effect on the
performance of Executive’s duties and responsibilities or the exercise of

 



--------------------------------------------------------------------------------



 



Executive’s powers under this Employment Agreement. Executive shall not serve on
any other boards of directors and shall not provide services (whether as an
employee or independent contractor) to any for-profit organization on or after
the date the Executive signs this Employment Agreement absent the written
consent of the Chairman of the Compensation Committee of the Company’s Board of
Directors.
§ 3. COMPENSATION AND BENEFITS
     3.1. Base Salary. Executive’s initial base salary shall be $200,000.00 per
year, which base salary shall be payable in accordance with the Company’s
standard payroll practices and policies for senior executives and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies. Executive’s base salary shall be subject to
annual review and periodic increases (but not decreases), if any, as determined
by the Compensation Committee of the Company’s Board of Directors or, at the
discretion of such Board of Directors, the Board of Directors as a whole.
     3.2. Annual Bonus. Executive during the Term shall be eligible to receive
an annual bonus each year, and such bonus, if any, shall be set by the
Compensation Committee of the Company’s Board of Directors or, at the discretion
of such Board of Directors, the Board of Directors as a whole. Each such bonus
shall be reasonable in light of the contribution made by Executive for such year
in relation to the contributions made and bonuses paid other senior Company
executives for such year.
     3.3. Stock Options and Restricted Stock. Executive shall be eligible for
grants of options to purchase stock of the Company and restricted stock grants
when and as recommended by the Compensation Committee of the Company’s Board of
Directors or, at the discretion of such Board of Directors, the Board of
Directors as a whole. The number of shares subject to each such stock option
grant or restricted stock grant shall be reasonable in light of the contribution
made, or expected to be made, by Executive for the period for which such grant
is made in relation to the number of shares subject to stock option grants and
restricted stock grants made to other senior Company executives based on the
contributions made, or expected to be made, by such other senior Company
executives for such period.
     3.4. Employee Benefit Plans, Programs and Policies. Executive shall be
eligible to participate in the employee benefit plans, programs and policies
maintained by the Company for similarly situated senior executives in accordance
with the terms and conditions of such plans, programs and policies as in effect
from time to time.
     3.5. Vacation and Other Similar Benefits. Executive shall be entitled to
vacation time to be credited and taken in accordance with the Company’s policy
from time to time in effect for senior executives. Such vacation time shall not
be carried over year to year, and shall not be paid out upon termination of
employment, or upon expiration of this Employment Agreement.
     3.6. Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with the
Company’s expense reimbursement policies and procedures for its senior
executives.
§ 4. TERMINATION OF EMPLOYMENT

-2-



--------------------------------------------------------------------------------



 



     4.1. General. The Company shall have the right to terminate Executive’s
employment at any time, and Executive shall have the right to resign at any
time. However, any non-renewal by the Company of this Employment Agreement
pursuant to § 1.1 shall constitute a termination of Executive’s employment under
§ 4 of this Employment Agreement. Any non-renewal by the Executive of this
Employment Agreement pursuant to § 1.1 shall not constitute a resignation by
Executive under § 4 of this Employment Agreement.
     4.2. Termination By The Company Other Than For Death, Cause Or Disability
Or By Executive For Good Reason.
     (a) Before a Change in Control. If the Company terminates Executive’s
employment other than for Death, Cause (as defined in § 4.2(c)) or a Disability
(as defined in § 4.2(d)) before the Effective Date (as defined in § 4.2(e)(l))
of a Change in Control (as defined in § 4.2(e)(2)) or Executive resigns for Good
Reason (as defined in § 4.2(f)) before such Effective Date, the Company (in lieu
of any severance pay under any severance pay plans, programs or policies) shall
(subject to applicable withholdings):
     (1) pay to Executive a lump sum amount equal to the product of (x)
multiplied by (y), where (x) equals the sum of (A) and (B), with (A) equal to
the Executive’s annual base salary as in effect on the date the Executive’s
employment terminates and (B) equal to the amount of the Executive’s most
recently paid annual bonus, and (y) equals one (1);
     (2) with respect to options to purchase Company stock which are granted to
Executive before or after the date the Company signs this Employment Agreement,
accelerate Executive’s right to exercise 100% of such still-outstanding options
so that Executive has the right to exercise 100% of such still-outstanding
options on the date Executive’s employment terminates, subject to the terms of
the plan under which the options were granted;
     (3) pay to the Executive a lump sum amount equal to the product of
(x) multiplied by (y), where (x) equals two times the Company’s monthly
contribution on behalf of Executive under the plans, programs and policies
described in § 3.4 which provide healthcare, life insurance and accidental death
and dismemberment coverage to Executive immediately before Executive’s
employment terminates, and (y) equals eighteen (18); and
     (4) make one or, if necessary, more than one Gross Up Payment (as described
in and paid in accordance with §4.2(g)) to Executive, if applicable.
     (b) After a Change of Control. If Executive resigns for Good Reason within
one hundred eighty days (180) prior to, or eighteen (18) months following, the
Effective Date of a Change in Control or the Company terminates Executive’s
employment (other than for Cause or a Disability) within one hundred eighty
(180) days prior to, or eighteen (18) months following, the Effective Date of a
Change of Control, the Company (in lieu of any severance pay under any severance
pay plans, programs or policies) shall (subject to applicable withholdings):
     (1) pay to Executive a lump sum amount equal to the product of (x)
multiplied by (y), where (x) equals the sum of (A) and (B), with (A) equal to
the Executive’s annual base salary as in effect on the date the Executive’s

-3-



--------------------------------------------------------------------------------



 



employment terminates and (B) equal to the amount of the Executive’s most
recently paid annual bonus, and (y) equals two (2);
     (2) (a) with respect to options to purchase Company stock which are granted
to Executive before or after the date the Company signs this Employment
Agreement, accelerate Executive’s right to exercise 100% of such
still-outstanding options so that Executive has the right to exercise 100% of
such still-outstanding options on the date Executive’s employment terminates,
subject to the terms of the plan under which the options were granted; and
          (b) treat Executive as if Executive had remained employed by the
Company until the end of the three (3) year period which starts on the date
Executive’s employment terminates for the sole purpose that the time period over
which Executive has the right to exercise such options shall be the same as if
there had been no termination of Executive’s employment until the end of such
three (3) year period;
     (3) with respect to shares of restricted stock which are granted to
executive after the date the Company signs this Employment Agreement and are
still outstanding, deem any conditions applicable to such grant to have been
satisfied in full;
     (4) pay to the Executive a lump sum amount equal to the product of
(x) multiplied by (y), where (x) equals two times the Company’s monthly
contribution on behalf of Executive under the plans, programs and policies
described in §3.4 which provide healthcare, life insurance and accidental death
and dismemberment coverage to Executive immediately before Executive’s
employment terminates, and (y) equals eighteen (18); and
     (5) make one or, if necessary, more than one, Gross Up Payment (as
described in and paid in accordance with § 4.2(g)) to Executive, if applicable.
     (c) Cause. The term “Cause” as used in this Employment Agreement shall
(subject to § 4.2(c)(4)) mean:
     (1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement;
     (2) There is any act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties and responsibilities
under § 2 or the exercise of Executive’s powers under § 2 to the material
detriment of the Company; or
     (3) (A) Executive breaches any of the provisions of § 5 or (B) Executive
violates any provision of any code of conduct adopted by the Company which
applies to Executive and any other Company employees if the consequence of such
violation for any employee subject to such code of conduct ordinarily would be a
termination of his or her employment by the Company; provided, however.

-4-



--------------------------------------------------------------------------------



 



     (4) No such act or omission or event shall be treated as “Cause” under §
4.2(c)(2) and § 4.2(c)(3) and this Employment Agreement unless (A) Executive has
been provided a detailed, written statement of the basis for the Company’s
belief that such act or omission or event constitutes “Cause” and an opportunity
to meet with the Company’s Board of Directors (together with Executive’s counsel
if Executive chooses to have Executive’s counsel present at such meeting) after
Executive has had a reasonable period in which to review such statement and, if
the act or omission or event is one which can be cured by Executive, Executive
has had at least a thirty (30) day period to take corrective action and (B) the
Company’s Board of Directors after such meeting (if Executive exercises
Executive’s right to have a meeting) and after the end of such thirty (30) day
correction period (if applicable) determines reasonably and in good faith and by
the affirmative vote of at least a majority or, after the Effective Date of a
Change in Control, at least three-fourths of the members of such Board of
Directors then in office at a meeting called and held for such purpose that
“Cause” does exist under this Employment Agreement; provided, however, if
Executive is a member of such Board of Directors, Executive shall have no right
to participate in such vote, and the number of members needed to constitute a
majority of, or three-fourths of, whichever is applicable, the members of such
Board of Directors shall be determined without counting Executive as a member of
such Board of Directors; further provided,
     (d) Disability. The term “Disability” as used in this Employment Agreement
means any physical or mental condition which renders Executive unable even with
reasonable accommodation by the Company to perform the essential functions of
Executive’s job for at least a consecutive one hundred and eighty (180) day
period and which makes Executive eligible to receive benefits under the
Company’s long-term disability plan as of the date that Executive’s employment
terminates.
     (e) Effective Date and Change in Control.
     (1) The term “Effective Date” as used in this Employment Agreement means
either the date which includes the “closing” (as such term is commonly
understood in the United States) of the transaction which makes a Change in
Control effective if the Change in Control is made effective through a
transaction which has such a “closing” or the earliest date a Change in Control
is reported in accordance with any applicable law, regulation, rule or common
practice as effective to any government or any agency of any government or to
any exchange or market in which the Company effects any trades if the Change in
Control is made effective other than through a transaction which has such a
“closing.”
     (2) The term “Change in Control” as used in this Employment Agreement means
the occurrence of any of the following events:
     (A) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
representing 30% or more of the combined voting power of the then outstanding
securities of the Company eligible to

-5-



--------------------------------------------------------------------------------



 



vote for the election of the members of the Company’s Board of Directors unless
(1) such person is the Company or any subsidiary of the Company, (2) such person
is an employee benefit plan (or a trust which is a part of such a plan) which
provides benefits exclusively to, or on behalf of, employees or former employees
of the Company or a subsidiary of the Company, (3) such person is an underwriter
temporarily holding such securities pursuant to an offering of such securities,
(4) such person is Executive, an entity controlled by Executive or a group which
includes Executive or (5) such person acquired such securities in a
Non-Qualifying Transaction (as defined in § 4.2(e)(2)(D));
     (B) during any period of two consecutive years or less beginning after the
closing date of the initial public offering of the common stock of the Company,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of such Board of Directors, unless the election or nomination for
election of each new director was approved by at least two-thirds of the
directors then still in office who were directors at the beginning of the period
(either by a specific vote of such directors or by the approval of the Company
proxy statement in which each such individual is named as a nominee for a
director without written objection to such nomination by such directors);
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors of the Company shall be deemed to be approved;
     (C) the shareholders of the Company approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of the
Company shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly owned subsidiary of the
Company) or any dissolution or liquidation of the Company or any sale or the
disposition of 50% or more of the assets or business of the Company, or
     (D) the shareholders of the Company approve any reorganization, merger,
consolidation or share exchange or similar form of corporate transaction
involving the Company unless (1) the persons who were the beneficial owners of
the outstanding securities eligible to vote for the election of the members of
the Company’s Board of Directors immediately before the consummation of such
transaction hold more than 60% of the voting power of the securities eligible to
vote for the members of the board of directors of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (2) the number of the securities of such successor or survivor
corporation representing the voting power described in § 4.2(e)(2)(D)(l) held by
the persons described in § 4.2(e)(2)(D)(l) immediately following

-6-



--------------------------------------------------------------------------------



 



the consummation of such transaction is beneficially owned by each such person
in substantially the same proportion that each such person had beneficially
owned the outstanding securities eligible to vote for the election of the
members of the Company’s Board of Directors immediately before the consummation
of such transaction, provided (3) the percentage described in § 4.2(e)(2)(D)(l)
of the securities of the successor or survivor corporation and the number
described in § 4.2(e)(2)(D)(2) of the securities of the successor or survivor
corporation shall be determined exclusively by reference to the securities of
the successor or survivor corporation which result from the beneficial ownership
of shares of common stock of the Company by the persons described in §
4.2(e)(2)(D)(l) immediately before the consummation of such transaction (any
transaction which satisfies all of the criteria specified in (1), (2) and
(3) above shall be deemed to be a “Non-Qualifying Transaction”);
Notwithstanding the foregoing, the initial public offering of the common stock
of the Company shall in no event constitute a Change in Control under this
Employment Agreement.
     (f) Good Reason. The term “Good Reason” as used in this Employment
Agreement shall (subject to § 4.2(f)(6)) mean:
     (1) there is a material reduction or, after the Effective Date of a Change
in Control, any reduction in Executive’s base salary under § 3.1 or there is a
material reduction in Executive’s opportunity to receive any annual bonus and
stock option grants without Executive’s express written consent;
     (2) there is a material reduction in the scope, importance or prestige of
Executive’s duties, responsibilities or powers at the Company or Executive’s
reporting relationships with respect to who reports to Executive and whom
Executive reports to at the Company without Executive’s express written consent;
     (3) the Company transfers Executive’s primary work site from Executive’s
primary work site on the date the Company signs this Employment Agreement or, if
Executive subsequently consents in writing to such a transfer under this
Employment Agreement, from the primary work site which was the subject of such
consent, to a new primary work site which is more than 30 miles (measured along
a straight line) from Executive’s then current primary work site unless such new
primary work site is closer (measured along a straight line) to Executive’s
primary residence than Executive’s then current primary work site;
     (4) the Company after the Effective Date of a Change in Control changes
Executive’s job title or fails to continue to make available to Executive the
same or substantially equivalent plans, programs and policies pursuant to § 3.4
as made available before such Effective Date absent Executive’s express written
consent;

-7-



--------------------------------------------------------------------------------



 



     (5) there is a material breach or, after the Effective Date of a Change in
Control, any breach of this Employment Agreement by the Company; provided,
however,
     (6) No such act or omission shall be treated as “Good Reason” under this
Agreement unless:
     (A) (1) Executive delivers to the Compensation Committee of the Company’s
Board of Directors a detailed, written statement of the basis for Executive’s
belief that such act or omission constitutes Good Reason, (2) Executive delivers
such statement before the later of (a) the end of the ninety (90) day period
which starts on the date there is an act or omission which forms the basis for
Executive’s belief that Good Reason exists or (b) the end of the period mutually
agreed upon for purposes of this § 4.2(f)(6)(a)(2)(B) in writing by Executive
and the Chairman of the Company’s Board of Directors, (3) Executive gives such
Board of Directors a thirty (30) day period after the delivery of such statement
to cure the basis for such belief and (4) Executive actually submits Executive’s
written resignation to the Chairman of the Company’s Board of Directors during
the sixty (60) day period which begins immediately after the end of such thirty
(30) day period if Executive reasonably and in good faith determines that Good
Reason continues to exist after the end of such thirty (30) day period; or
     (B) the Company states in writing to Executive that Executive has the right
to treat any such act or omission as Good Reason under this Employment Agreement
and Executive resigns during the sixty (60) day period which starts on the date
such statement is actually delivered to Executive; and
     (7) If Executive consents in writing to any reduction described in §
4.2(f)(l) or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any
change or failure described in § 4.2(f)(4) in lieu of exercising Executive’s
right to resign for Good Reason and delivers such consent to the Chairman of the
Company’s Board of Directors, the date such consent is so delivered thereafter
shall be treated under this definition as the Effective Date of a Change in
Control for purposes of determining whether Executive subsequently has Good
Reason under this Employment Agreement to resign as a result of any such
subsequent reduction, transfer or change or failure.
     (g) Gross Up Payment. The term “Gross Up Payment” as used in this
Employment Agreement shall mean a payment to or on behalf of Executive which
shall be sufficient to pay (1) 100% of any excise tax described in this §4.2(g),
(2) 100% of any federal, state and local income tax and social security and
other employment tax on the payment made to pay such excise tax as well as any
additional taxes on such payment and (3) 100% of any interest or penalties
assessed by the Internal Revenue Service on Executive which are related to the
timely payment of such excise tax (unless such interest or penalties are
attributable to Executive’s willful misconduct or gross negligence with respect
to such timely payment). A Gross Up Payment shall be made by the Company

-8-



--------------------------------------------------------------------------------



 



promptly after either the Company or the Company’s independent accountants
determine that any payments and benefits called for under this Employment
Agreement together with any other payments and benefits made available to
Executive by the Company and any other person will result in Executive’s being
subject to an excise tax under § 4999 of the Internal Revenue Code of 1986, as
amended (which shall be referred to in this § 4.2(g) as the “Code”) or such an
excise tax is assessed against Executive as a result of any such payments and
other benefits if Executive takes such action (other than waiving Executive’s
right to any payments or benefits in excess of the payments or benefits which
Executive has expressly agreed to waive under this § 4.2(g)) as the Company
reasonably requests under the circumstances to mitigate or challenge such excise
tax; provided, however, if the Company or the Company’s independent accountants
make the determination described in this § 4.2(g) and, further, determine that
Executive will not be subject to any such excise tax if Executive waives
Executive’s right to receive a part of such payments or benefits and such part
does not exceed $25,000, Executive shall irrevocably waive Executive’s right to
receive such part if an independent accountant or lawyer retained by Executive
and paid by the Company agrees with the determination made by the Company or the
Company’s independent accountants with respect to the effect of such reduction
in payments or benefits. Any determinations under this §4.2(g) shall be made in
accordance with § 280G of the Code and any applicable related regulations
(whether proposed, temporary or final) and any related Internal Revenue Service
rulings and any related case law and, if the Company reasonably requests that
Executive take action to mitigate or challenge, or to mitigate and challenge,
any such tax or assessment (other than waiving Executive’s right to any payments
or benefits in excess of the payments or benefits which Executive has expressly
agreed to waive under this §4.2(g)) and Executive complies with such request,
the Company shall provide Executive with such information and such expert advice
and assistance from the Company’s independent accountants, lawyers and other
advisors as Executive may reasonably request and shall pay for all expenses
incurred in effecting such compliance and any related fines, penalties, interest
and other assessments.
     4.3. Termination By The Company For Cause or By Executive Other Than For
Good Reason. If the Company terminates Executive’s employment for Cause or
Executive resigns other than for Good Reason, the Company’s only obligation to
Executive under this Employment Agreement shall (subject to applicable
withholdings) be to pay Executive’s base salary and annual bonus, if any, which
were due and payable on the date Executive’s employment terminated and to
reimburse Executive for expenses Executive had already incurred and which would
have otherwise been reimbursed but for such termination of employment.
     4.4. Termination for Disability or Death.
     (a) General. The Company shall have the right to terminate Executive’s
employment on or after the date Executive has a Disability, and Executive’s
employment shall terminate at Executive’s death.
     (b) Base Salary and Bonus. If Executive’s employment terminates under this
§ 4.4, the Company’s only obligation under this Employment Agreement shall
(subject to applicable withholdings) be (1) to pay Executive or, if Executive
dies, Executive’s estate the base salary and annual bonus, if any, which were
due and payable on the date Executive’s employment terminated and (2) to
reimburse Executive or, if Executive dies,

-9-



--------------------------------------------------------------------------------



 



Executive’s estate for any expenses which Executive had already incurred and
which would have otherwise been reimbursed but for such termination of
employment.
     4.5. Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under the Company’s employee benefit plans, programs and policies which
Executive otherwise has a nonforfeitable right to receive under the terms of
such plans, programs and policies independent of Executive’s rights under this
Employment Agreement; however, if a payment is made to Executive under § 4.2(a)
or § 4.2(b), such payment shall be in lieu of any severance pay under any
severance pay plan, program or policy.
§ 5. COVENANTS BY EXECUTIVE
     5.1. Company Property.
     (a) General. Executive upon the termination of Executive’s employment for
any reason or, if earlier, upon the Company’s request shall promptly return all
Property (as defined in § 5.1(b)) which had been entrusted or made available to
Executive by the Company and, if any copy of any such Property was made by, or
for, Executive, each and every copy of such Property.
     (b) Property. The term “Property” means records, files, memoranda, tapes,
computer disks, reports, price lists, customer lists, drawings, plans, sketches,
keys, computer hardware and software, cellular telephones, credit cards, access
cards, identification cards, personal data assistants and the like, company cars
and other tangible personal property of any kind or description.
     5.2. Trade Secrets.
     (a) General. Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of the Company and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by the
Company, any Trade Secret (as defined in § 5.2(b)) of the Company or its
affiliates that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment by the Company or its affiliates for so long as such
information remains a Trade Secret.
     (b) Trade Secret. The term “Trade Secret” for purposes of this Employment
Agreement means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that
(1) derives economic value, actual or potential, from not being generally known
to, and not being generally readily ascertainable by proper means by, other
persons who can obtain economic value from its disclosure or use and (2) is the
subject of reasonable efforts by the Company and its affiliates to maintain its
secrecy.
     (c) Additional Rights. This § 5.2 is intended to provide rights to the
Company and its affiliates which are in addition to, not in lieu of, those
rights the Company and its affiliates have under the common law or applicable
statutes for the protection of trade secrets.

-10-



--------------------------------------------------------------------------------



 



     5.3. Confidential Information.
     (a) General. Executive while employed under this Employment Agreement and
thereafter during the Restricted Period (as defined in § 5.4) shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates, and shall
not directly or indirectly use or disclose to any person not authorized by the
Company, any Confidential Information (as defined in § 5.3(b)) of the Company or
its affiliates that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment by the Company or its affiliates.
     (b) Confidential Information. The term “Confidential Information” for
purposes of this Employment Agreement means any secret, confidential or
proprietary information possessed by the Company or its affiliates relating to
their businesses, including, without limitation, customer lists, details of
client or consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marketing plans or strategies, product development techniques or flaws,
computer software programs (including object codes and source codes), data and
documentation, base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, future business plans,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans (not otherwise
included in the definition of a Trade Secret under this Employment Agreement)
that has not become generally available to the public by the act of one who has
the right to disclose such information without violating any right of the
Company or its affiliates.
     (c) Additional Rights. This § 5.3 is intended to provide rights to the
Company and its affiliates which are in addition to, not in lieu of, those
rights the Company and its affiliates have under the common law or applicable
statutes for the protection of confidential information.
     5.4. Restricted Period. The term “Restricted Period” for purposes of this
Employment Agreement shall mean the one-year period following termination of
Executive’s employment.
     5.5. Nonsolicitation of Customers or Employees.
     (a) Customers. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, on Executive’s own
behalf or on behalf of any person, firm partnership, association, corporation or
business organization, entity or enterprise, call on or solicit for the purpose
of competing with the Company or its affiliates any customers of the Company or
its affiliates with whom Executive had contact, knowledge, or association at any
time during Executive’s employment with the Company or its affiliates, or with
respect to the Restricted Period, at any time during the twelve (12) month
period immediately preceding the beginning of the Restricted Period.
     (b) Employees. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent

-11-



--------------------------------------------------------------------------------



 



contractor of the Company or its affiliates with whom Executive had contact,
knowledge of, or association at any time during Executive’s employment with the
Company or its affiliates, or with respect to the Restricted Period, at any time
during the twelve (12) month period immediately preceding the beginning of the
Restricted Period, to terminate his or her employment or business relationship
with the Company or its affiliates and shall not assist any other person or
entity in such a solicitation.
     5.6. Intellectual Property Rights. Executive hereby unconditionally and
irrevocably assigns to the Company all of Executive’s right, title and interest
in any ideas, inventions, trademarks, copyrights, developments and improvements
that Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of the Company’s
business operations or relate to any of the Company’s work, projects or research
activities, all of which shall be referred to as “Intellectual Property,” and
Executive shall assist the Company, at the Company’s expense, in obtaining
patents, copyright and trademark registrations for Intellectual Property,
execute and deliver all documents and do any and all things necessary and proper
on Executive’s part to obtain such patents and copyright and trademark
registrations and execute specific assignments and other documents for such
Intellectual Property as may be considered necessary or appropriate by the
Company at any time during Executive’s employment. This § 5.6 shall not apply to
any invention that Executive develops entirely on Executive’s own time without
using the Company’s equipment, supplies, facilities or trade secret or
confidential information. Executive agrees not place Intellectual Property in
the public domain or disclose any inventions to third parties without the prior
written consent of the Company.
     5.7. Non-Compete. Executive and the Company agree that (a) the Company is
engaged in the family entertainment resort business featuring indoor waterparks,
which shall be referred to as the “Business,” (b) the Business can be conducted
anywhere, (c) the Business can be and is available to any person or entity with
access to sufficient capital, (d) the Business consequently has no geographic
boundary or limitation and will have none during the Term, (e) Executive is, and
is expected to continue to be during the Term, intimately involved in the
Business wherever it operates, and (f) this § 5.7 is intended to provide fair
and reasonable protection to the Company in light of the unique circumstances of
the Business. Executive therefore agrees that Executive shall not during the
Term and for the one (1) year period which starts on the date Executive’s
employment terminates under this Employment Agreement compete with the Company
within fifty (50) miles of a location where the Company conducts its Business or
is planning to conduct its Business; provided, however, Executive may own up to
five percent (5%) of the stock of a publicly traded company that engages in such
competitive business so long as Executive is only a passive investor and is not
actively involved in such company in any way.
     5.8. Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect the Company’s legitimate business interests.
The Company in addition shall have the right to take such other action as the
Company deems necessary or appropriate to compel compliance with the provisions
of this § 5.
     5.9. Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this § 5 would be inadequate

-12-



--------------------------------------------------------------------------------



 



and that the Company shall be entitled to specific performance of the covenants
in this § 5, including entry of an expaite, temporary restraining order in state
or federal court, preliminary and permanent injunctive relief against activities
in violation of this § 5, or both, or other appropriate judicial remedy, writ or
order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants in this § 5 shall be construed as agreements independent of any other
provision of this or any other agreement between the Company and Executive, and
that the existence of any claim or cause of action by Executive against the
Company, whether predicated upon this Employment Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.
§ 6. MISCELLANEOUS
     6.1. Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to 122 West Washington Avenue, 10th Floor, Madison, Wisconsin 53703,
Attention: General Counsel. Notices and communications to Executive shall be
sent to the address Executive most recently provided to the Company.
     6.2. No Waiver. Except for the notice described in § 6.1, no failure by
either the Company or Executive at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Employment Agreement shall be deemed a waiver of any provisions or conditions of
this Employment Agreement.
     6.3. Choice of Law and Courts. This Employment Agreement shall be governed
by Delaware law (except to the extent that its choice of law provisions would
call for the application of the law of another jurisdiction), and (subject to §
6.8) any action that may be brought by either the Company or Executive involving
the enforcement of this Employment Agreement or any rights, duties, or
obligations under this Employment Agreement, shall be brought exclusively in the
state or federal courts sitting in Delaware, and Executive consents and waives
any objection to personal jurisdiction and venue in these courts for any such
action.
     6.4. Assignment and Binding Effect. This Employment Agreement shall be
binding upon and inure to the benefit of the Company and any successor to all or
substantially all of the business or assets of the Company. In the event the IPO
Closing Date does not occur on or prior to March 31, 2005, this Employment
Agreement shall become void and shall cease to have any force or effect.
     The Company may assign this Employment Agreement to any affiliate or
successor, and no such assignment shall be treated as a termination of
Executive’s employment under this Employment Agreement. Executive’s rights and
obligations under this Employment Agreement are personal and shall not be
assigned or transferred. Any such assignment or attempted assignment by
Executive shall be null, void, and of no legal effect.
     6.5. Other Agreements. This Employment Agreement replaces and merges any
and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company, and this
Employment Agreement constitutes the entire agreement of the Company and
Executive with respect to such terms and conditions.



-13-



--------------------------------------------------------------------------------



 



     6.6. Amendment. Except as provided in § 6.7, no amendment or modification
to this Employment Agreement shall be effective unless it is in writing and
signed by the Company and by Executive.
     6.7. Severability. If any provision of this Employment Agreement shall be
found invalid or unenforceable, in whole or in part, then such provision shall
be deemed to be modified or restricted to the extent and in the manner necessary
to render such provision valid and enforceable, or shall be deemed excised from
this Employment Agreement, as may be required under applicable law, and this
Employment Agreement shall be construed and enforced to the maximum extent
permitted by applicable law, as if such provision had been originally
incorporated in this Employment Agreement as so modified or restricted, or as if
such provision had not been originally incorporated in this Employment
Agreement, as the case may be.
     6.8 Arbitration. The Company shall have the right to obtain an injunction
or other equitable relief arising out of the Executive’s breach of the
provisions of § 5 of this Employment Agreement. However, any other controversy
or claim arising out of or relating to this Employment Agreement or any alleged
breach of this Employment Agreement shall be settled by binding arbitration in
Delaware in accordance with the rules of the American Arbitration Association
then applicable to employment-related disputes and any judgment upon any award,
which may include an award of damages, may be entered in the highest state or
federal court having jurisdiction over such award. In the event of the
termination of Executive’s employment, Executive’s sole remedy shall be
arbitration under this § 6.8 and any award of damages shall be limited to
recovery of lost compensation and benefits provided for in this Employment
Agreement. No punitive damages may be awarded to Executive. The Company and
Executive shall split equally all reasonable fees of the arbitrator.
     6.9 Executive’s Legal Fees and Expenses. The Company shall (a) reimburse
Executive for all reasonable costs incurred by Executive in bringing a
proceeding to enforce the terms of this Employment Agreement, including without
limitation all reasonable costs of investigation and reasonable attorneys fees
and expenses and (b) make a payment to or on behalf of Executive which shall be
sufficient to pay 100% of any federal, state and local income tax on the
reimbursement and payments made to Executive under this § 6.9. Further, the
Company shall make one or more Gross-Up Payments under § 4.2(g) if the Excise
Tax under § 4.2(g) is applicable to any amounts paid under this § 6.9.
     6.10 Release. As a condition to the Company’s making any payments to
Executive after Executive’s termination of employment under this Employment
Agreement (other than the compensation earned before such termination and the
benefits due under the Company’s employee benefit plans without regard to the
terms of this Employment Agreement), Executive or, if Executive is deceased,
Executive’s estate shall execute a release in the form of the release attached
to this Employment Agreement as Exhibit A, or in such other form as is
acceptable to the Company and Executive.
     6.11 Counterparts. This Employment Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Employment Agreement.
     6.12 Headings; References. The headings and captions used in this
Employment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Employment Agreement. Any reference to a
section (§) shall be to a section (§)

-14-



--------------------------------------------------------------------------------



 



of this Employment Agreement absent an express statement to the contrary in this
Employment Agreement.

-15-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals to be effective on the IPO Closing Date.

            GREAT WOLF RESORTS, INC.
      By:   /S/         Name:   J. Michael Schroeder        Title:   General
Counsel and Corporate Secretary        This 13th day of December, 2004
            EXECUTIVE
      /S/       This 13th day of December, 2004         

-16-